ON RETURN TO REMAND
McMILLAN, Judge.
We remanded this cause to the trial court with instructions to forward to the appellant the forms necessary to file a Rule 32, A.R.Cr.P., petition, asserting the claims he had sought to raise by way of petition for writ of habeas corpus. 601 So.2d 1110 (Ala.Cr.App.1992). According to the trial court’s return, the appellant has been instructed to obtain the Rule 32 form from the department of corrections and to file it with the trial court within 30 days. Because the appellant will have an opportunity to present his claims to the trial court, this cause is due to be, and it is hereby, dismissed.
APPEAL DISMISSED.
All Judges concur.